Per Curiam.
The decree admitting the will to probate in this proceeding directed the executor to pay a certain sum for costs out of the estate. The executor having refused to pay said costs, a motion was made to compel him to pay the same and $10 costs of motion, which costs of motion were to be charged against him personally; and this motion was granted by the surrogate, directing the executor to pay these costs out of the estate and the $10 personally. There was no direction made by the surrogate that any part of the original costs mentioned in the decree should be paid by the executor personally, the $10 costs being all that were charged against him personally, as is plain by a reading of the order. The order, therefore, should be affirmed, with $10 costs and disbursements.